Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in this application and are being examiner on the merits.

Claim Objection:
Claim 12 is objected to because of the following informalities:  
In claim 12, line 2, replace “tris(hydroxymethyl)aminoethane)” with --tris(hydroxymethyl)aminomethane)--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the step of stimulating at least one stem cell within the muscle tissue prior to harvesting” which renders the claim indefinite because it is unclear what applicant is trying to encompass 
Paragraph [0007] of applicant specification (copied below) mentions stimulation but no further information is provided.
[0007] According to another aspect, a method of preparing a wound treatment composition that includes the steps of harvesting one or more tissue components from a cadaver donor, morselizing the one or more tissue components, and extracting one or more stem cells from the tissue component. According to one embodiment, the one or more tissue components is cadaveric muscle, cadaveric tissue, adipose tissue, or a combination thereof. According to one embodiment, the method further includes the step of stimulating at least one stem cell within the one or more tissue components prior to harvesting. According to one embodiment, the method further includes the step of isolating one or more stem cells after extraction.

Therefore, the intended scope of claim 5 is not clear, thus a broadest reasonable interpretation in light of the specification cannot be establised and claim 5 can not be further examined as such.

In claim 6 the Markush group “one or more germicides, antibiotics, analgesics, or local anesthetic agents” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, after more insert –additional components selected from the group consisting of--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Mills et al. (US 7,131,994 B2, which is alos cited in IDS filed on 06/24/2020) in view of Scott et al. (J Cachexia Sarcopenis Muscle, 2013, Vol. 4, p. 157-169, which is alos cited in IDS filed on 06/24/2020) and Merriam-Webster online dictionary (definition for pad cited on IDS filed on 06/24/2020) and Encyclopedia of Death and Dying (which is also cited in IDS filed on 6/24/2020).

Regarding claim 1, Mills et al. teach a method of preparing a wound treatment composition comprising the steps of: harvesting muscle tissue from a cadaver donor; and morselizing the muscle tissue to form the wound treatment composition and the morselized muscle tissue comprises muscle tissue particles (dressing for wound and muscle-based composition suitable for treating an injury comprising cadaveric muscle particles, i.e., donor muscle from cadaver shredded and cut into chunks of small, e.g., 20mm x 20mm pieces  (see for example, column 5 lines 12-15, column 12 lines 19-23, and column 13 lines 35-37).
Regarding the limitations of claims 2-4, 6-8, 10 and 11, Mills et al. teach the composition has a viscosity of within the range of 1 mPas to 5000 mPas (viscosity within the range of 1 centistoke to 5000 centistokes, it should be noted that 1 mPas is equal to 1 centistoke) (see for example, column 4 lines 35-38 and column 12 lines 51-53), the viscosity of the muscle tissue slurry (i.e., intermediate composition) ranges between slightly greater than the viscosity of water to almost solid (see column 13 lines 4-6), and addition of other components increases the viscosity of the intermediate slurry (column 14 lines 46-47), the composition is flowable (see for example, column 17 lines 41-44, and column 20 Example 14, Flowable implants), one or more germicides, antibiotics, …, local anesthetic agents (composition may include antibiotics) (see for example, column 2 line 41-43), the composition is formulated as a paste or putty (suitable for filling gaps and holes, and press fitted into defect) (see for example, column 3 lines 65-66 and column 4 lines 1-2) the composition is formulated to be self-shaping (ability to hold shape) (see for example, column 14 lines 4-6), a collagen source (see for example, column 15 lines 11-12), the muscle tissue is voluntary muscle tissue (skeletal muscle) (see for example, column 16 lines 66-67), and Mills et al. 
Regarding claim 9, collagen source is a collagen pad, Milles et al. teach preferred source of collagen is tendon or fascia (see for example, column 15 lines 1-12), see for example, column 10 lines 38-45), it should be noted that tendon and fascia are being interpreted as collagen pads, because according to Merriam-Webster online dictionary pad is a flat layer or sheet or mat (see Merriam-Webster online dictionary definition for pad).
Regarding claim 16, Milles et al. teach a method of treating or promoting healing of a wound comprising the step of: introducing the wound treatment composition to the wound (the composition of tissue graft/implants is suitable for implantation in humans , … fitted by surgeon into defect or cavity to be filled, etc.) (see for example, column 2 lines 57-62, column 4 lines 1-2, and column 21 claim 13).
Regarding claim 17, Milles et al. teach wherein the step of introducing the wound treatment includes injecting the wound treatment composition in or around the wound (injecting into the patient at a site in need of restoration, and using a syringe to flow the graft material) (see for example, column 14 lines 23-25, and column 20 Example 14).

Mills et al. do not teach the wound treatment composition is substantially devoid of lactic acid, alcohol, or acetic acid, and the morselized muscle tissue comprises muscle tissue particles having a size of from 1 µm to 2 mm (claim 1) and the composition has a viscosity of greater than 1mPas but less than 10 mPas as determined by ASTM D445 (claim 3).
However, regarding the muscle tissue is substantially devoid of lactic acid, alcohol, or acetic acid, Scott et al. teach a technique of processing cadaveric muscle tissue (taken 35 to 97 hours after death of donors) (see for example, p. 160 right-hand column paragraph 3.1 lines 3-5 and p. 159 Table 1.). Scott et al. teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid (human cadaver skeletal muscle tissue minced into pieces and digested nd paragraph of previously cited “Encyclopedia of Death and Dying”). 
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the known technique of preparing cadaveric muscle particles without adding lactic acid, alcohol, or acetic acid taught by prior art in order to modify the method and composition taught by Mills et al. with a reasonable expectation of success in providing the claimed cadaveric muscle tissue particles that are substantially devoid of lactic acid, alcohol, or acetic acid. The motivation, for example, as taught by Scott et al. would be to provide muscle tissue particles comprising skeletal muscle satellite cells.
Moreover, regarding cadaveric muscle particles having a size of from 1 µm to 2 mm and the composition has a viscosity of greater than 1mPas but less than 10 mPas as determined by ASTM D445 (as recited in amended claim 1). As indicated above, Mills et al. teach the donor muscle shredded and cut into chunks of sufficiently small, e.g., 20mm x 20mm pieces (see for example, column 13 lines 35-37), the composition has a viscosity of within the range of 1 mPas to 5000 mPas, which is overlapping with 1mPas but less than 10 mPas, and further teach addition of other components increases the viscosity of the intermediate slurry (column 14 lines 46-47).  Also, Scott et al. also teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid. 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have motivated to optimize the size of the muscle particles and the viscosity of the composition in the method taught by Mills et al. by routine optimization (Also, see MPEP 2144.05 II. ROUTINE .


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. in view of of Scott et al. and Merriam-Webster online dictionary as applied to claims 1-4 , 6-11 and 16-17 above, and further in view of Mohan, C. (CALBIOCHEM Buffers, 2003, EMD Biosciences Inc. p. 1-32, which is also cited in IDS filed on 6/24/2020) and Encyclopedia of Death and Dying (which is also cited in IDS filed on 6/24/2020).

The teachings of Mills et al. in view of Scott et al. and Merriam-Webster online dictionary with respect to the limitations of claims 1-4 , 6-11 and 16-17 were discussed above in details.

Regarding claims 12-15, although Mills et al. do not teach a pharmaceutically acceptable liquid comprising one or more of sodium acetate, lysine, tris(hydroxymethyl)aminoethane), N-2-hvdroxyethylpiperazine-N'-2-ethanesulfonic acid (HEPES), or 3-(N-morpholino)propanesulfonic acid (MOPS). However, as mentioned above Mills et al. teach using liquids comprising buffered solution in the composition (see for example, column 5 lines 41-47).
In addition, before the effective filing date of the invention, Mohan teaches using buffers to maintain intracellular and extracellular pH within a certain range and resist changes in pH in cells and tissues in biological applications (see for example, p. 1 2nd paragraph, p. 2 and p. 10). Mohan further teaches buffers including HEPES, TRIS, MOPS, (see for example. p. 13 Table 2, left-hand side, rows, 7, 9 and 12) and sodium acetate (acetate buffer comprising sodium acetate) (p. 19 No. 4).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, would have been motivated to apply the knowledge available in the prior art and use the claimed pharmaceutically acceptable liquid comprising tris(hydroxymethyl)aminoethane), N-2-
Moreover, regarding the muscle tissue is substantially devoid of lactic acid, alcohol, or acetic acid, Scott et al. teach a technique of processing cadaveric muscle tissue (taken 35 to 97 hours after death of donors) (see for example, p. 160 right-hand column paragraph 3.1 lines 3-5 and p. 159 Table 1.). Scott et al. teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid (human cadaver skeletal muscle tissue minced into pieces and digested by enzyme) which comprises cadaveric skeletal muscle stem/satellite cells (see p. 158 left-hand column 2.1.-continued on p. 159 right-hand column paragraph below Table 1). The post mortem muscle tissue taught by Scott is in a relaxed or rigor mortis condition, which is the same as Applicant’s own specification which states that cadaveric muscle tissue as provided herein may be processed in a relaxed or rigor mortis condition (see paragraph [0032] of published application). It should be noted that before the effective filing date of the invention it was well known in the art that rigor mortis starts within 2 to 6 hours of death, and 24 to 48 hours after death muscles are relaxed (see for example, p. 1/9 last paragraph, and 2/9 2nd paragraph of “Encyclopedia of Death and Dying”). 
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the known technique of preparing cadaveric muscle particles without adding lactic acid, alcohol, or acetic acid taught by prior art in order to modify the method and composition of Mills et al. with a reasonable expectation of success in producing 
Furthermore, regarding cadaveric muscle particles having a size of from 1 µm to 2 mm and the composition has a viscosity of greater than 1mPas but less than 10 mPas as determined by ASTM D445 (as recited in amended claim 1). 
As indicated above, Mills et al. teach the donor muscle shredded and cut into chunks of sufficiently small, e.g., 20mm x 20mm pieces (see for example, column 13 lines 35-37), the composition has a viscosity of within the range of 1 mPas to 5000 mPas, which is overlapping with 1mPas but less than 10 mPas, and further teach addition of other components increases the viscosity of the intermediate slurry (column 14 lines 46-47). Also, Scott et al. also teach cadaveric muscle tissue is minced into of approximately 1 mm3 and is substantially devoid of lactic acid, alcohol, or acetic acid. 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have motivated to optimize the size of the muscle particles and the viscosity of the composition based on the combined teachings of Mills et al. and Scott et al. by routine optimization (Also, see MPEP 2144.05 II. ROUTINE OPTIMIZATION) in order to provide the claimed method of preparin the wound treatment composition. Because, Mills et al. teach the donor muscle shredded and cut into chunks of sufficiently small, e.g., 20mm x 20mm pieces, the composition has a viscosity of within the range of 1 mPas to 5000 mPas, and further teach addition of other components to the composition increases the viscosity, and because Scott et al. teach cadaveric muscle tissue is minced into approximately 1 mm3 pieces and is substantially devoid of lactic acid, alcohol, or acetic acid.


Claims 1-4, 6-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. in view of of Scott et al. and Merriam-Webster online dictionary and Encyclopedia of Death and Dying s 1-4, 6-11 and 16-17 above, and further in view of Henley et al. (US Patent No. 6,458,109).
The teachings of Mills et al. in view of Scott et al. and Merriam-Webster online dictionary with respect to the limitations of claims  1-4 , 6-11 and 16-17 were discussed above in details.

Mills et al. do not teach introducing a second wound treatment composition to the wound (claim 18).
However, Henley et al. teach a method of treating or promoting healing of a wound comprising introducing a second wound treatment composition to the wound (wound treatmnent cover bandage ) (see for example, column 2 lines 49-53), said second wound treatment composition provides sanitary collection and disposal of material discharged from the wound while cover the wound and seal the perimeter of the wound (see for example, column 1 lines 51-61, also column 2 lines 1-13 and 16-26).
Therefore a person of ordinary skill in the art before the effective filing date of the invetion knowing the technique of introducing a second wound treatment composition to the wound known and available in the art (as taught by Henley et al.) would have been motivated to modify the method taught by prior art by further applying a second wound treatment composition tuaght by the prior art to be useful with a reasonale expectation of success in introducing a second wound treatment composition to the wound and provide the claimed method of treating or promoting healing of a wound. The motivation for exampel as taught by Henley et al. would be because applying a second wound treatment composition provides sanitary collection and disposal of material discharged from the wound while cover the wound and seal the perimeter of the wound.

Conclusion:
No claim(s) is allowed at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651